Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a first prism sheet disposed on the first diffusion layer; a second prism sheet disposed below the first prism as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how  the lighting component includes “a first diffusion layer: a first prism sheet disposed on the first diffusion layer: a second prism sheet disposed below the first prism sheet: a second diffusion layer disposed below the second prism sheet: a flexible substrate disposed below the second diffusion layer: a second substrate attached to the flexible substrate: and an emission layer disposed between the second diffusion layer and the flexible substrate”
It is unclear where the a first prism sheet is disposed on the first diffusion layer (Does on mean above, touching the top or bottom?) 
 	It is also unclear how a flexible substrate is disposed below the second diffusion layer,  a second substrate attached to the flexible substrate, and an emission layer disposed between the second diffusion layer and the flexible substrate (How is this possible if the flexible substrate is below the second diffusion layer and a second substrate is attached to the flexible substrate?) 

It is also unclear how the first quantum emission layer is disposed below the second quantum emission layer,  third quantum emission layer is disposed on the second quantum emission layer and the substrate is disposed below the second quantum emission layer as recited in claim 3 and 12. 
Claims 18 and 19 are recite “the roll to roll process” which lacks proper antecedent basis. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The invention of claims 11 and  16  are drawn to “a display device”.  However, claim 19 is drawn to a production device which is a separate invention and it is external . 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction is required. 
All claims are examined as best understood.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 , 4, 6, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skipor US 2009/0059554 in view of Van Nice US 2007/0096646 and Chang US 20150185395.
In regard to claims 1 and 11, Skipor  teaches a display apparatus comprising a control circuit (216 226), a light-emitting component substrate 312 disposed below a diffusion laver 604; and an emission layer disposed between the diffusion laver and substrate, wherein the emission layer comprises a photoluminescence layer 306 dispersed between the second diffusion layer and the  substrate and an electroluminescent layer 318 disposed between the photoluminescence layer and 
Van Nice teaches a  flexible substrate  130 with a second substrate 110 attached to the flexible substrate and an emission layer  (120,140,150) being integrated on the flexible substrate.
Chang  teaches a light-emitting component, comprising a first diffusion layer 164; a first prism sheet 163 disposed on the first diffusion layer; a second prism sheet 162 disposed below the first prism: sheet; a second diffusion layer 161 disposed below the second prism sheet: 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a multiple layer substrate and optical films in Skipor such as taught by Van Nice and Chang. One of ordinary skill in the art would have been motivated to provide a multiple layer substrate in order to increase structural support and/or to enhance brightness. One of ordinary skill in the art would have been motivated to provide diffusing and prism sheets in order to enhance uniformity of light outputting the device as well known in the art. 
In regard to claim 2, Skipor teaches  a photoluminescence layer 306  disposed below a diffusion layer,  the electroluminescent layer (EL layer 302)  disposed below the photoluminescence layer, the substrate disposed below the electroluminescent layer, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The examiner also takes official notice that combining red/green phosphors with blue excitation light is well known in the art of illumination. 
For further reference, see Iwase US 2017/0320306, Sung KR 2016/0095999. 
In regard to claim 4, Skipor teaches  a first transparent electrode 322 is disposed between the photohumimescence layer and the electrolumimnescent layer and a second electrode 314 disposed between the electrohumimescent layer and the substrate. 
While Skipor mentions that the second electrode does not have to be transparent, it would have been obvious to one of ordinary skill in the art to make it transparent in order to use the same material for both electrodes. This would lead to the anticipated success of reducing the number of different components to assemble the device. The applicant is also  advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Alternatively, Van Nice teaches electrodes 120 and the use of transparent material [0033] for electrodes. 
Reasons to combine are the same as stated above. 
In regard to claims 6 and 7, Skipor lacks a reflective layer that is disposed below the flexible substrate.
Van Nice teaches a reflective layer that is disposed below the flexible substrate (reflective backside layer).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a  reflective layer that below the flexible substrate. One of ordinary skill in the art would have been motivated to prove a reflective layer that is disposed below the flexible substrate in order to enhance brightness as well known in the art. 

Claims 2 (alternatively),  3, 12, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Skipor, Van Nice, and Chang as applied to claim 1, and further in view of Sung KR 2016/0095999.
In regard to claims 2, 3 and 12, Skipor teaches a quantum emission layer 306 disposed below a diffusing layer 604,  a blue EL quantum emission layer [0037] 302 and strongly implies a red-green emission layer ( as described above) as well as quantum layer 306 disposed on a side facing away from a diffusing layer 604, but lacks the 
Sung teaches a first red quantum emission layer and a second green quantum emission layer disposed on a side away from the diffusion layer,
It would have been obvious to one of ordinary skill in the art at the time of filing to provide separate red and green emission layers in Skipor such as taught by Sung. One of ordinary skill in the art would have been motivated to include a red and green emission layer in Skipor such as taught by Sung in order to inprovde the color saturation and thus the quality of white light being emitted from the device. 
Providing separate first and second quantum emission layers such as taught by Sung would result in the electrolumimescent layer being a third quantum emission layer, , the third quantum emission layer (302) being disposed on the second quantum emission layer (306,332); the substrate (312) being disposed below the second quantum emission layer.
In regard to claim 14, Skipor teaches  a first transparent electrode 322 is disposed between the photohumimescence layer and the electrolumimnescent layer and a second electrode 314 disposed between the electrohumimescent layer and the substrate. 
While Skipor mentions that the second electrode does not have to be transparent, it would have been obvious to one of ordinary skill in the art to make it transparent in order to use the same material for both electrodes. This would lead to the In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Alternatively, Van Nice teaches electrodes 120 and the use of transparent material [0033] for electrodes. 
Reasons to combine are the same as stated above. 
 
Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skipor, Van Nice and Chang (as applied to claim 1) and further view of Cho US 2017/0153362. 
Skipor, Van Nice, and Chang teach the invention described above, but lack the teaching of an adhesive (hydrogel),  disposed between the first diffusion layer and the second diffusion layer.
Cho teaches the use of adhesive PSA1 between two diffusion layers PET1 and PET2 [0061-0063].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use adhesive to adhere the diffusion sheets in order to prevent them from shifting and/or to improve optical performance (providing a change of refractive index as known in the art).  Regarding the choice of hydrogel for the adhesive, the applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
The examiner takes official notice that hydrogetl is a known adhesive for use with optical sheets.  For further reference, see Ting US 2018/0067253.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skipor, Van Nice and Chang (as applied to claim 1) and further view of Sun. 
Regarding claim 9, Skipor, Van Nice, and Chang teach the invention described above, but lack the teaching of a brightness enhancement laver,  dispersed between the hydrogel and the second diffusion layer.
Sun teaches a BEF with an adhesive between the BEF and a diffusion element [0035].
The use of BEFs is old and well known in the art for improving optical performance of display devices. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a BEF and adhesive to adhere the diffusion element to a BEF in order to improve optical performance (providing a change of refractive index as known in the art).  Regarding the choice of hydrogel for the adhesive, the applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
The examiner takes official notice that hydrogel is a known adhesive for use with optical sheets.  For further reference, see Ting US 2018/0067253.

Van Nice teaches a  flexible substrate  130 with a second substrate 110 attached to the flexible substrate and an emission layer  (120,140,150) being integrated on the flexible substrate.
Chang  teaches a light-emitting component, comprising a first diffusion layer 164; a first prism sheet 163 disposed on the first diffusion layer; a second prism sheet 162 disposed below the first prism: sheet; a second diffusion layer 161 disposed below the second prism sheet: 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a multiple layer substrate and optical films in Skipor such as taught by Van Nice and Chang. One of ordinary skill in the art would have been motivated to provide a multiple layer substrate in order to increase structural support and/or to enhance brightness. One of ordinary skill in the art would have been motivated to provide 
Sun teaches a BEF with an adhesive between the BEF and a diffusion element [0035].
The use of BEFs is old and well known in the art for improving optical performance of display devices. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a BEF and adhesive to adhere the diffusion element to a BEF in order to improve optical performance (providing a change of refractive index as known in the art).  Regarding the choice of hydrogel for the adhesive, the applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
The examiner takes official notice that hydrogel is a known adhesive for use with optical sheets.  For further reference, see Ting US 2018/0067253.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skipor, Van Nice and Chang as applied to claim 11, and further in view of Hikita US 2018/0329125. 

Hikita teaches an emission layer (EL 230) attached to a  flexible substrate 210 formed via roll to roll processing [0148-0153] (also note further specifics on details of roll to roll is also incorporated by reference –see [0153]). 
The emission layer being attached to the flexible substrate directly via the roll-to-roll process production device is considered obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a roll to roll process in order to cost effectively mass produce the element(s). The applicant is also advised that it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skipor, Van Nice, and Chang as applied to claim 11, and further in view of Chen CN 206089537.
Skipor, Van Nice and Chang teach the invention described above (claim 11) but lacks the specific composition of the emission layer including  a matrix adhesive, quantum dots, quantum dot microcapsules and diffusion particles.

It would have been obvious to one of ordinary skill in the art at the time of filing to include matrix adhesive, quantum dots, quantum dot microcapsules and diffusion particles in Skipor’s emission layer such as taught by Chen. One of ordinary skill in the art would have been motivated to include an emission layer with a matrix adhesive, quantum dots, quantum dot microcapsules and diffusion particles in order to provide an emission layer with improved light mixing. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to show or fairly suggest claim 3 or 12 further comprising  a first transparent electrode is disposed between the first quantum emission layer and the second quantum emission layer a second transparent electrode is disposed between the second quantum  emission layer and the third quantum emission lever; and a third transparent electrode is disposed between the third quantum emission layer and the substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE A BANNAN/Primary Examiner, Art Unit 2875